Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 13-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanable [US Pub# 2014/0060231] .

Regarding claims 1, 3-5, 7, 13-15, 18-19:  Watanable discloses a robot mechanism, comprising:
a base (22);
a main body (10), which is connected to the base and which has a housing;
a motor ( the lower element 40 in housing 20), disposed in the main body;
a driver (element 40 in housing 50), disposed in the main body and electrically connected to the motor;
a bottom plate (56 , see fig 5 ), disposed on the housing (50) and situated between the driver (40) and the housing (50), wherein a gap is formed between the bottom plate (56) and the driver (40);
a flexible heat conductive member (60), disposed between the driver (40) and the housing (50) and contacting the driver (40); and a controller (44), detachably disposed in the base.


The robot mechanism further comprises a guiding member (74, see fig 5), and a through hole is formed on the bottom plate (56), wherein the guiding member (74) passes through the through hole and is affixed to the driver.
 The guiding member (74) comprises a shoulder screw having a threaded portion and a smooth portion (see [0033]), the threaded portion is screwed to the driver (40), and the smooth portion is movably disposed in the through hole ( see fig 4).
wherein the shape and the dimensions of the cross-section of the smooth portion are substantially the same as the shape and the dimensions of the through hole (see fig 5).
 The guiding member (74) comprises a rivet.
The flexible heat conductive member (60) is disposed between the bottom plate and the driver (40), and has a first surface and a second surface opposite to the first surface, wherein the first surface contacts the driver, and the second surface contacts the bottom plate (56).
The bottom plate comprises metal.
The housing (50) and the bottom plate (56) are integrally formed as one piece.
The robot mechanism further comprises a heat conductive plate (88a), connected to the motor and the housing. The driver (40) comprises a wire, and when the controller (44) is separated from the base, the wire is connected to the controller and the driver.
The robot mechanism further comprises an input and output module or an analog and digital signal transforming module, connected to the driver (the driver 44 has encoder).
The robot mechanism further comprises an additional bottom plate (88, see fig 7) and an additional flexible heat conductive member (62), the additional bottom plate (88) is affixed to the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe [US Pub# 2014/0060231] in view of Ferree [US Pat# 4,577,127].

Regarding claims 2 and 6, 9 and 10: Watanable does not explicitly disclose wherein the robot mechanism further comprises an elastic member, disposed between the driver and the bottom plate, and connected to the driver and the bottom plate .wherein when the flexible heat conductive member is not deformed, an end of the guiding member is accommodated in the through hole, and a gap is formed between the end and the bottom surface of the bottom plate .
However Ferree shows wherein the robot mechanism further comprises an elastic member (92), disposed between the driver (36) and the bottom plate (88), and connected to the driver (36) and the bottom plate (88).wherein when the flexible heat conductive member (13) is not deformed, an end of the guiding member (16) is accommodated in the through hole, and a gap is formed 

the flexible heat conductive member (88)  has a first surface and a second surface opposite to the first surface, the first surface contacts the driver (29), and the second surface contacts the housing (91).

It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have mounted the elastic member between the bolt and the driver to allow bottom plate adjustment to vibration and absorb vibration.

Regarding Claim 8, Watanable does not explicitly disclose wherein the flexible heat conductive member is adhesive. However using adhesive material is well known bonding technique in the art.
It would have been obvious to someone having ordinary skill in the art at the time of the invention to have used adhesive material instead of welding or screwing to reduce the manufacturing cost and the cost of bonding process.

Regarding claim 11, Watanable dislcoses wherein the thickness of the flexible heat conductive member (60) is greater than the thickness of the bottom plate (56).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe [US Pub# 2014/0060231] in view of Shelton [US Pub# 2019/0206569]

Regarding claim 16: Watanable does not explicitly disclose wherein the driver comprises a wireless receiving unit, and when the controller is separated from the base, the controller is connected to the driver in a wireless manner. However Shelton teaches wireless receiving unit, and when the controller is separated from the base, the controller is connected to the driver in a wireless manner (see [0261] and fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have implemented a wireless receiving unit to reduce the number of connecting wires and avoid wire connectors damage.
Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    811
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    748
    571
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658